DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 (the “Response”) has been entered.
Remarks
In the Response, Applicant: cancels claim 8; adds new claim 9; and amends claims 1, 6 and 7.
Claims 1-7 and 9 are presented for examination.
Response to Amendment
As necessitated by Applicant’s amendment to claims 1, 6 and 7, Examiner further applies Nochta (US 2008/0010239 A1) and Jiang et al. (US 2020/0134613 A1), as set forth in the prior art rejections below.
Response to Arguments
Applicant’s arguments submitted July 1, 2021 have been fully considered, but they are not persuasive for at least the following reason(s).
On page 8, in the Remarks section of the Response, Applicant argues:


In response, Examiner notes that Applicant’s instant argument is moot because Applicant’s amendment to the claims dated July 1, 2021 necessitates the new grounds of prior art rejection set forth below.
On page 8 of the Response, Applicant also argues:
“With respect to the feature ‘the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the Advisory Action [] refers to US 2013/0066654 (‘Thomason’) in Table 9.”

In response, Examiner notes that Applicant’s instant argument is moot because Applicant’s amendment to the claims raises new grounds of prior art rejection.
For example, as set forth below, claims 1, 6 and 7 now stand rejected as unpatentable over Hunn in view of Wang in view of Nochta further in view of Jian.
On page 9, Applicant argues:
“none of the references applied in the rejection of the claims disclose the feature added to claim 1 of ‘when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction, broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been completed.”

Jiang teaches:
when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction, broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been completed (¶ 68, 52, 4 “Because the blockchain is a decentralized and trustless distributed ledger...A consensus algorithm can be used...a result obtained through consensus among the nodes is a credible result...Then the client encapsulates...results...into a transaction message in a blockchain message format, and...broadcast the transaction message to all the processing nodes...in the blockchain network”)....”

On page 9, Applicant also argues:
“Jiang in paragraph [0004]...merely discloses broadcasting a transaction message generally, but not in the context of claim 1 of ‘when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction.”

However, Examiner respectfully disagrees with Applicant’s instant argument because inter alia paragraph 4 (as well as 52 and 68) explicitly discloses validating a transaction via a “consensus algorithm” that includes: (1) “first send a request for simulating running of the smart contract to a plurality of [] nodes”; and (2) the “nodes run the smart contract, sign running results of the endorsement nodes, and then return the running results....”  Accordingly, by disclosing that its nodes may simulate the running of a smart contract, then return the results of the simulation in order to arrive at a consensus on the validity of a transaction, Examiner respectfully submits that Jiang actually does teach a “a number or more of distributed ledger nodes are capable of confirming validation of a transaction.”

mutatis mutandis as per claim 1, Examiner’s rebuttal to Applicant’s foregoing arguments equally applies to Applicant’s remaining argument(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 2018/0005186 A1, hereinafter Hunn) in view of Wang (US 2020/0119925 A1, hereinafter Wang) further in view of Nochta (US 2008/0010239 A1, hereinafter Nochta) further in view of Jiang et al. (US 2020/0134613 A1, hereinafter Jiang).
Regarding claim 1, Hunn teaches an access authority management method comprising:
by at least one predetermined node in a distributed ledger system (150, FIG. 5) constituting a business network by a predetermined business entity (¶ 54 “distributed ledger systems”; ¶ 72 “execution of a COG can be distributed across different nodes of the P2P network.  Nodes may be…user devices, e.g., contracting parties/a business participant”; ¶ 75, 77 “contract management system…can be operated as a network/ cloud computing…business entity/a large corporation may run an instantiation of the contract management system”),

executing, based on an execution result of the smart contract, a predetermined process related to authority management of data access in a distributed ledger by a predetermined node of a participant in the business network (¶ 242 “business participant/a party on the network [] may have authority management/permissioned sign-off on, or review of, certain state transitions”; ¶ 72 “execution of a COG can be distributed across different nodes of the P2P network”; note: Hunn’s COG may refer to a “contract object graph” [see ¶ 64] where objects of the COG are “programmable clauses” that “are components of a computable contract” [see ¶ 81]), and
the predetermined process related to authority management of data access in the distributed ledger including access control such that the business entity exclusively accesses minimum necessary information, the access control including providing the business entity exclusive access data necessary for managing traceability of the business entity’s own products (¶ 279 “validating [] the contracting users’ permissions/access control”; ¶ 239 “State updates may be permissioned in the configuration of the logic of a [] contract/a predetermined process”; ¶ 187 “logging [] contract events...such [] contract events may include...custody of a shipment of goods”; ¶ 182 “contract updates may occur in...logging of non-transformative contract events” ¶ 81, 77 “business entity/corporation may run an instantiation of the contract management system”; note: Hunn’s “corporations”/business entities [see ¶ 77] have specific access/ “permissions” that may exclude other permissions and that may also exclude non-contracting users from the contracting users’ work product(s) [see Hunn ¶ 239, 279]).
However, Hunn does not explicitly disclose: wherein a distributed ledger system is a consortium distributed ledger system having a consortium distributed ledger and constituting a network having a plurality of predetermined entities arranged as a consortium, the plurality of predetermined entities arranged in subgroups, each subgroup corresponding to a different member management node, and the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction, broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been completed, and upon completion of the preparation for approval, registering the smart contract.
In an analogous art, Wang teaches:
wherein a distributed ledger system is a consortium distributed ledger system (FIG. 2) having a consortium distributed ledger (214, FIG. 2) and constituting a network having a plurality of predetermined entities (example: Network 1 and Network 2, FIG. 2) arranged as a consortium (212, FIG. 2) (¶ 54 “FIG. 2 depicts...a consortium [] blockchain network...a consortium blockchain network may comprise a number of participant entities”; ¶ 56, 57 “a transaction between...networks within consortium 212... may be recorded into [] ledgers 214”; ¶ 58 “Entity 1 [] operates Network 1...Entity 2 [] operates Network 2”),
the plurality of predetermined entities arranged in subgroups, each subgroup corresponding to a different member management node (204, FIG. 4) (¶ 54, 55 “member management node/node 204 may manage a registrar gateway 208 that connects to one or more blockchain networks/subgroup”), and
a predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each entity exclusively accesses minimum necessary information, the access control including providing the entities exclusive access data necessary for managing traceability of the entities’ own products (¶ 58 “Entity 1 [] operates Network 1... Entity 2 [] operates Network 2”; ¶ 57 “a predetermined process/transaction between...networks within consortium 212”; note: 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Wang for having a distributed ledger system include (1) a consortium distributed ledger and (2) entities arranged in subgroups that each correspond to a distinct management node.  The teachings of Wang, when used within the existing system of Hunn’s (1) distributed ledger and (2) business entity feature, will improve the system’s interoperability by enabling it: (1) to integrate multiple blockchain ledger systems and (2) to incorporate multiple business entities.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Hunn in view of Wang does not explicitly disclose: the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction, broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been completed, and upon completion of the preparation for approval, registering the smart contract.
In an analogous art, Nochta teaches: a predetermined process related to authority management of data access including access control such that each business entity (example: 500, FIG. 5) exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products (¶ 34 “authorization acknowledgements [] indicate whether a particular entity is authorized to access the particular tracking data”; ¶ 39 “manufacturer of the product is authorized to authorize additional entities to access the tracking record”; ¶ 77 “the present invention help[s] operators and participating entities within the supply chain (typically companies/ business entities) to manage access to...information stored in product tracking systems”; note: Nochta’s “authorization acknowledgements” may exclude business entities that are not within a product’s supply chain, e.g., supply chain 500, and may also exclude other products [see ¶ 34, 64, 77] and each manufacturer of a product may manage the traceability of their product(s) by being “authorized to authorize additional entities to access” their corresponding product’s tracking record [see ¶ 39]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nocha for managing data access to provide a company with exclusive access to, at least, the company’s tracking and supply chain data.  The teachings of Nochta, when used within the system of Hunn in view of Wang’s consortium distributed ledger, will improve security by providing business entities of the system’s consortium of ledgers with exclusive access to, at least, their respective tracking and supply chain data, thereby preventing the system’s tracking and supply chain data from being access by a nonbusiness entity.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Jiang teaches:
when a certain number or more of distributed ledger nodes are capable of confirming validation of a transaction, broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been completed (¶ 68, 52, 4 “Because the blockchain is a decentralized and trustless distributed ledger...A consensus algorithm can be used...a result obtained through consensus among the nodes is a credible result...Then the client encapsulates...results...into a transaction message in a blockchain message format, and...broadcast the transaction message to all the processing nodes...in the blockchain network”), and
upon completion of the preparation for approval, registering the smart contract (¶ 68, 52, 4 “nodes in the blockchain network check a received transaction, and only when the transaction meets a verification policy, consider the transaction as a valid transaction, and then modify data and write updated data to the blockchain”; note: Jiang registers its smart contract transactions by modifying data and writing updated data to its blockchain [see ¶ 4, 52, 68]).
Before the effective the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jiang for: broadcasting a message when a consensus of distributed ledger nodes can confirm that a smart contract transaction is valid; and registering the validated smart contract transaction.  The teachings of Jiang, when used within the blockchain network of the system of Hunn in view of Wang further in view of Nochta’s smart contract, will improve 
Regarding claim 2, Hunn in view of Wang further in view of Nochta further in view of Jiang teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the predetermined node specifies, as a predetermined process related to authority management of the data access, a presence or absence of authority of data access by a node of the participant to the transaction based on an execution result of the smart contract for each of the transactions, and controls data access to a transaction stored in the consortium distributed ledger (Wang: 214, FIG. 2) based on the presence or absence of the authority (Hunn ¶ 199 “amendment objects may be permissioned based upon the logic of the contract to enable changes without the need for all parties to accept the proposed changesets if this has been previously agreed in the logic of the contract…This permissioning may be configured…to describe/specify access rights that contracting parties/participants have with the contract and… sign-off state updates/transactions”; Hunn ¶ 232 “State updates may be programmatically permissioned…so that a given state update only takes effect when certain conditions are fulfilled…This sets the parties that are needed to sign a particular state update”; Hunn ¶ 239 “State updates may be permissioned in the configuration of the logic of a clause, contract”; Hunn ¶ 279 “validating [] the contracting users' permissions”; Hunn ¶ 264, 72 “execution of a COG can be distributed across different nodes of the P2P network.  Nodes may be…user devices, e.g., contracting parties”; Wang ¶ 56, 57 “a 
Regarding claim 3, Hunn in view of Wang further in view of Nochta further in view of Jiang teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the predetermined node specifies, as a predetermined process related to authority management of the data access, a presence or absence of authority of data access by a node of the participant to the transaction based on an execution result of the smart contract for each of the transactions, issues a transaction including information on the presence or absence of the authority and stores the transaction in the consortium distributed ledger (Wang: 214, FIG. 2), and controls data access to a transaction stored in the consortium distributed ledger based on the presence or absence of the authority (Hunn ¶ 199 “amendment objects may be permissioned based upon the logic of the contract to enable changes without the need for all parties to accept the proposed changesets if this has been previously agreed in the logic of the contract…This permissioning may be configured…to describe/specify access rights that contracting parties/participants have with the contract and…sign-off state updates/ transactions”; Hunn ¶ 232 “State updates may be programmatically permissioned…so that a given state update only takes effect when certain conditions are fulfilled…This sets the parties that are needed to sign a particular state update”; Hunn ¶ 239 “State updates may be permissioned in the configuration of the logic of a clause, contract”; Hunn ¶ 279 “validating [] the contracting users’ permissions”; Hunn ¶ 264, 72 “execution 
Regarding claim 4, Hunn in view of Wang further in view of Nochta further in view of Jiang teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the predetermined node executes a predetermined smart contract in accordance with a type of operation indicated by contents of the transaction, and executes, based on an execution result of the smart contract, a predetermined process related to authority management of data access in the consortium distributed ledger (Wang: 214, FIG. 2) by a predetermined node of a participant in the business network (Hunn ¶ 199 “amendment objects may be permissioned based upon the logic of the contract to enable changes without the need for all parties to accept the proposed changesets if this has been previously agreed in the logic of the contract…This permissioning may be configured…to specify access rights that contracting parties have with the contract and…sign-off state updates”; Hunn ¶ 232 “State updates may be 
Regarding claim 5, Hunn in view of Wang further in view of Nochta further in view of Jiang teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the predetermined node specifies, as a predetermined process related to authority management of the data access, for each of a transaction stored in the consortium distributed ledger (Wang: 214, FIG. 2) and another transaction having a predetermined relationship with the transaction in the consortium distributed ledger, a presence or absence of authority of data access by a node of the participant based on an execution result of the smart contract, and controls data access to a corresponding transaction based on the presence or absence of the authority (Hunn ¶ 199 “amendment objects may be permissioned based upon the logic of the contract to 
Regarding claim 6, Hunn teaches an access authority management system (FIG. 5) that is a distributed ledger system (150, FIG. 5) constituting a business network by a predetermined business entity, the access authority management system comprising a plurality of information processing apparatuses (130, FIG. 5) (¶ 54 “distributed ledger 
a storage device configured to store at least a distributed ledger that stores a transaction issued along with execution of a predetermined process (¶ 130 “Storage may be…distributed”; ¶ 223, 235, 294, 303 “Processed transactions are stored on the ledger”; ¶ 332 “systems…of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium…The computer-readable medium can be stored on any suitable computer readable media/ storage device”; note: Hunn’s “transaction(s)” may be “resulting from a clause,” which is/ reads on a “predetermined process” [see ¶ 223]); and
a computing device configured to
execute a predetermined smart contract in accordance with contents of a transaction stored in the distributed ledger (¶ 303 “Processed transactions are stored on the ledger”; ¶ 223 “operation of the contractual logic…storing a record of the execution of a clause”; ¶ 188 “the executed state of a contract can be… recorded…example, a clause is executed…on a BDL to perform a transaction”; note: Hunn’s BDL is a “distributed ledger system” [see ¶ 55] and “the BDL is used for computation of the contract logic…through use of ‘smart contract’ scripts” [see ¶ 99]), and
execute, based on an execution result of the smart contract, a predetermined process related to authority management of data access in a , and
the predetermined process related to authority management of data access in the distributed ledger including access control such that the business entity exclusively accesses minimum necessary information, the access control including providing the business entity exclusive access data necessary for managing traceability of the business entity’s own products (¶ 279 “validating [] the contracting users’ permissions/access control”; ¶ 239 “State updates may be permissioned in the configuration of the logic of a [] contract/a predetermined process”; ¶ 187 “logging [] contract events...such [] contract events may include... custody of a shipment of goods”; ¶ 182 “contract updates may occur in...logging of non-transformative contract events” ¶ 81, 77 “business entity/corporation may run an instantiation of the contract management system”; note: Hunn’s “corporations”/business entities [see ¶ 77] have specific access/“permissions” that may exclude other permissions and that may also exclude non-contracting users from the contracting users’ work product(s) [see Hunn ¶ 239, 279]).
, and the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract.
In an analogous art, Wang teaches:
wherein a distributed ledger system is a consortium distributed ledger system (FIG. 2) having a consortium distributed ledger (214, FIG. 2) and constituting a network of a plurality of predetermined entities (example: Network 1 and Network 2, FIG. 2) arranged as a consortium (212, FIG. 2) (¶ 54 “FIG. 2 depicts...a consortium [] blockchain network...a consortium blockchain network may comprise a number of participant entities”; ¶ 56, 57 “a transaction between...networks within consortium 212... 
the plurality of predetermined entities arranged in subgroups, each subgroup corresponding to a different member management node (204, FIG. 4) (¶ 54, 55 “member management node/node 204 may manage a registrar gateway 208 that connects to one or more blockchain networks/subgroup”), and
a predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each entity exclusively accesses minimum necessary information, the access control including providing the entities exclusive access data necessary for managing traceability of the entities’ own products (¶ 58 “Entity 1 [] operates Network 1... Entity 2 [] operates Network 2”; ¶ 57 “a predetermined process/transaction between...networks within consortium 212”; note: Wang’s “entities” [see Wang ¶ 58] may have specific access/“permissions” that may exclude other permissions and that may also exclude non-contracting users [see ¶ 57]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Wang for having a distributed ledger system include (1) a consortium distributed ledger and (2) entities arranged in subgroups that each correspond to a distinct management node.  The teachings of Wang, when used within the existing system of Hunn’s (1) distributed ledger and (2) business entity feature, will improve the system’s interoperability by enabling it: (1) to integrate multiple blockchain ledger systems and (2) to incorporate multiple business entities.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract.
In an analogous, Nochta teaches:
a predetermined process related to authority management of data access including access control such that each business entity (example: 500, FIG. 5) exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products (¶ 34 “authorization acknowledgements [] indicate whether a particular entity is authorized to access the particular tracking data”; ¶ 39 “manufacturer of the product is authorized to authorize additional entities to access the tracking record”; ¶ 77 “the present invention help[s] operators and participating entities within the supply chain (typically companies/ business entities) to manage access to...information stored in product tracking systems”; note: Nochta’s “authorization acknowledgements” may exclude business 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nocha for managing data access to provide a company with exclusive access to, at least, the company’s tracking and supply chain data.  The teachings of Nochta, when used within the system of Hunn in view of Wang’s consortium distributed ledger, will improve security by providing business entities of the system’s consortium of ledgers with exclusive access to, at least, their respective tracking and supply chain data, thereby preventing the system’s tracking and supply chain data from being access by a nonbusiness entity.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Hunn in view of Wang further in view of Nochta does not explicitly disclose, yet Jiang teaches: wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract (¶ 68, 52, 4 “Because the blockchain is a decentralized and trustless distributed ledger...A consensus algorithm can be used...a result obtained through consensus among the nodes is a credible result...Then the 
Before the effective the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jiang for: broadcasting a message when a consensus of distributed ledger nodes can confirm that a smart contract transaction is valid; and registering the validated smart contract transaction.  The teachings of Jiang, when used within the blockchain network of the system of Hunn in view of Wang further in view of Nochta’s smart contract, will improve security by thus enabling valid smart contract transactions to be registered within a blockchain network comprised of untrusted distributed ledger nodes.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 7, Hunn teaches an access authority management apparatus that is at least one predetermined node in a distributed ledger system (150, FIG. 5) constituting a business network by a predetermined business entity, the access authority management apparatus (¶ 54 “distributed ledger systems”; ¶ 55, 91 “environment 130 can be a peer-to-peer network”; ¶ 72 “execution…can be distributed across different nodes of the P2P network.  Nodes may be…user devices”; ¶ 75, 77 
a storage device configured to store at least a distributed ledger that stores a transaction issued along with execution of a predetermined process (¶ 130 “Storage may be…distributed”; ¶ 223, 235, 294, 303 “Processed transactions are stored on the ledger”; ¶ 332 “systems…of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium…The computer-readable medium can be stored on any suitable computer readable media/ storage device”; note: Hunn’s “transaction(s)” may be “resulting from a clause,” which is/ reads on a “predetermined process” [see ¶ 223]); and
a computing device configured to
execute a predetermined smart contract in accordance with contents of a transaction stored in the distributed ledger (¶ 303 “Processed transactions are stored on the ledger”; ¶ 223 “operation of the contractual logic…storing a record of the execution of a clause”; ¶ 188 “the executed state of a contract can be… recorded…example, a clause is executed…on a BDL to perform a transaction”; note: Hunn’s BDL is a “distributed ledger system” [see ¶ 55] and “the BDL is used for computation of the contract logic…through use of ‘smart contract’ scripts” [see ¶ 99]), and
execute, based on an execution result of the smart contract, a predetermined process related to authority management of data access in a distributed ledger by a predetermined node of a participant in the business , and
the predetermined process related to authority management of data access in the distributed ledger including access control such that the business entity exclusively accesses minimum necessary information, the access control including providing the business entity exclusive access data necessary for managing traceability of the business entity’s own products (¶ 279 “validating [] the contracting users’ permissions/access control”; ¶ 239 “State updates may be permissioned in the configuration of the logic of a [] contract/a predetermined process”; ¶ 187 “logging [] contract events...such [] contract events may include...custody of a shipment of goods”; ¶ 182 “contract updates may occur in...logging of non-transformative contract events” ¶ 81, 77 “business entity/corporation may run an instantiation of the contract management system”; note: Hunn’s “corporations”/business entities [see ¶ 77] have specific access/ “permissions” that may exclude other permissions and that may also exclude non-contracting users from the contracting users’ work product(s) [see Hunn ¶ 239, 279]).
, and the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract.
In an analogous art, Wang teaches:
wherein a distributed ledger system is a consortium distributed ledger system (FIG. 2) having a consortium distributed ledger (214, FIG. 2) and constituting a network of a plurality of predetermined entities (example: Network 1 and Network 2, FIG. 2) arranged as a consortium (212, FIG. 2) (¶ 54 “FIG. 2 depicts...a consortium [] blockchain network...a consortium blockchain network may comprise a number of participant entities”; ¶ 56, 57 “a transaction between...networks within consortium 212... 
the plurality of predetermined entities arranged in subgroups, each subgroup corresponding to a different member management node (204, FIG. 4) (¶ 54, 55 “member management node/node 204 may manage a registrar gateway 208 that connects to one or more blockchain networks/subgroup”), and
a predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each entity exclusively accesses minimum necessary information, the access control including providing the entities exclusive access data necessary for managing traceability of the entities’ own products (¶ 58 “Entity 1 [] operates Network 1... Entity 2 [] operates Network 2”; ¶ 57 “a predetermined process/transaction between...networks within consortium 212”; note: Wang’s “entities” [see Wang ¶ 58] may have specific access/“permissions” that may exclude other permissions and that may also exclude non-contracting users [see ¶ 57]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Wang for having a distributed ledger system include (1) a consortium distributed ledger and (2) entities arranged in subgroups that each correspond to a distinct management node.  The teachings of Wang, when used within the existing system of Hunn’s (1) distributed ledger and (2) business entity feature, will improve the system’s interoperability by enabling it: (1) to integrate multiple blockchain ledger systems and (2) to incorporate multiple business entities.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products, wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract.
In an analogous art, Nochta teaches: a predetermined process related to authority management of data access including access control such that each business entity (example: 500, FIG. 5) exclusively accesses minimum necessary information, the access control including providing the business entities exclusive access data necessary for managing traceability of the business entities’ own products (¶ 34 “authorization acknowledgements [] indicate whether a particular entity is authorized to access the particular tracking data”; ¶ 39 “manufacturer of the product is authorized to authorize additional entities to access the tracking record”; ¶ 77 “the present invention help[s] operators and participating entities within the supply chain (typically companies/ business entities) to manage access to...information stored in product tracking systems”; note: Nochta’s “authorization acknowledgements” may exclude business entities that are not within a product’s supply chain, e.g., supply chain 500, and may 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nocha for managing data access to provide a company with exclusive access to, at least, the company’s tracking and supply chain data.  The teachings of Nochta, when used within the system of Hunn in view of Wang’s consortium distributed ledger, will improve security by providing business entities of the system’s consortium of ledgers with exclusive access to, at least, their respective tracking and supply chain data, thereby preventing the system’s tracking and supply chain data from being access by a nonbusiness entity.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Hunn in view of Wang further in view of Nochta does not explicitly disclose, yet Jiang teaches: wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract (¶ 68, 52, 4 “Because the blockchain is a decentralized and trustless distributed ledger...A consensus algorithm can be used...a result obtained through consensus among the nodes is a credible result...Then the client encapsulates...results...into a transaction message in a blockchain message 
Before the effective the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jiang for: broadcasting a message when a consensus of distributed ledger nodes can confirm that a smart contract transaction is valid; and registering the validated smart contract transaction.  The teachings of Jiang, when used within the blockchain network of the system of Hunn in view of Wang further in view of Nochta’s smart contract, will improve security by thus enabling valid smart contract transactions to be registered within a blockchain network comprised of untrusted distributed ledger nodes.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 9, Hunn in view of Wang further in view of Nochta further in view of Jiang teaches all of the limitations of claim 4, as previously stated, and further teaches: wherein wherein after data access is granted, the participant in the business network is provided with shipping information (Notcha ¶ 34 “authorization acknowledgements [] indicate whether a particular entity is authorized to access the particular tracking data”; Notcha ¶ 39 “manufacturer of the product is authorized to authorize additional entities to access the tracking record”; Notcha ¶ 51, 49, 46, 43 “a 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nocha for managing data access to shipping information.  The teachings of Nochta, when used within the system of Hunn in view of Wang further in view of Nochta further in view of Jiang’s exclusive access data necessary for managing traceability of products, will enable the system to secure shipping information of the system’s products by providing the business entities that own the products with exclusive access to the shipping information of the products, thereby preventing such information from being access by a nonbusiness entity.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALISH K BELL/Examiner, Art Unit 2432
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432